Citation Nr: 0211839	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  01-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for acute viral 
encephalitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 29 to August 27 
in 1947; from July 28, 1950 to August 23, 1954; and from 
August 30, 1954 to September 20, 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's neurological symptoms have mostly been 
disassociated from his service-connected viral encephalitis, 
but there is evidence suggesting that a current tremor 
represents a residual of this disability.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for acute viral 
encephalitis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.31, 4.124a, Diagnostic Code 8000 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing the nature and extent of his 
claimed disability.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the April 2001 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  In this issuance, the RO notified the veteran 
that he would have to submit medical evidence showing that 
the schedular criteria for a compensable evaluation for his 
disability had been met.  The RO also cited to the provisions 
of 38 C.F.R. § 3.159 (2001), indicating that the VA would 
obtain all identifiable medical records (providing that the 
veteran provided signed releases, as necessary) and that, if 
such efforts proved unsuccessful, the VA would inform the 
veteran that it was his ultimate responsibility to furnish 
such evidence.  See generally Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002) (the VA's duties include 
providing a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim, as well as a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).

In a December 1985 rating decision, the RO granted service 
connection for residuals of viral encephalitis on the basis 
of in-service treatment for this disease.  A 30 percent 
evaluation was assigned, effective from November 1984.  The 
RO subsequently reduced this evaluation to zero percent, 
effective September 1988, in a July 1988 rating decision in 
light of more recent medical evidence showing that the 
veteran's neurological symptoms were not attributable to 
viral encephalitis.  The zero percent evaluation has since 
remained in effect and is at issue in this case.

The claims file contains VA medical records dated from April 
1999 to June 2000.  These records reflect current treatment 
for such neurological problems as axonal polyneuropathy, an 
intermittent tremor, and eyelid flutter and blepharospasm.  
However, while the veteran reported a history of encephalitis 
on several occasions, none of the medical professionals who 
treated him indicated that his current neurological symptoms 
were attributable to encephalitis.  

During his June 2001 RO hearing, the veteran described such 
current symptoms as tremors, shakiness, swelling of the feet 
and legs, headaches, and numbness.  He argued that these 
symptoms were due to encephalitis.

The veteran underwent a VA neurological examination in July 
2001, during which he again attributed all of his 
neurological symptoms to his service-connected encephalitis.  
Following the examination, the examiner noted the following:

This gentleman certainly has stigmata for 
progressive peripheral neuropathy, 
sensory greater than motor.  This is 
unlikely to be medically related to his 
bout of viral meningitis/encephalitis in 
1960.  He has not been referred for 
further evaluation or diagnosis of his 
peripheral neuropathy.  In addition, he 
has many pain-related complaints 
involving his cervical and lumbar spine, 
which are unlikely to be related to his 
service-connected 
meningitis/encephalitis.  He has had 
consistent complaints of tremors 
throughout the Compensation and Pension 
process over many years, [which] 
potentially could be related to his 
meningitis/encephalitis.  Complaints of 
headaches as described today are most 
likely cervicogenic in nature, related to 
underlying osteoarthritic disease, and 
are medically unlikely related to his 
meningitis/encephalitis.

Neuropsychological testing has revealed 
features most likely related [to] a 
malingering/somatoform disorder and are 
unlikely related to his service-connected 
meningitis or encephalitis.

During his June 2002 VA Travel Board hearing, the veteran 
reported current symptoms including swelling, numbness, 
blackouts, headaches, and a "wavering and shaking period."  

The RO has evaluated the veteran's acute viral encephalitis 
at the zero percent rate under 38 C.F.R. § 4.124a, Diagnostic 
Code 8000 (2001).  Under this section, chronic epidemic 
encephalitis is to be rated at 10 percent for minimal 
residuals and at 100 percent for an active febrile disease.  
The Board also notes that, under 38 C.F.R. § 4.124a, a 
minimum rating requires ascertainable residuals.  
Determinations as to the presence of residuals not capable of 
objective verification (i.e., headaches, dizziness, 
fatigability) must be approached on the basis of the 
diagnosis recorded.  Subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  

In this case, most of the veteran's current neurological 
symptoms have been found to be of an etiology other than his 
service-connected encephalitis.  These include peripheral 
neuropathy, pain-related complaints, and headaches.  However, 
the examiner who examined the veteran in July 2001 also 
indicated that his current tremor, also noted in prior 
treatment records, could be secondary to encephalitis.  There 
is no recent medical evidence of record disassociating this 
symptom from encephalitis.  After resolving all doubt in the 
veteran's favor, the Board concludes that the veteran's 
tremor represents a residual of viral encephalitis, and, as 
such, a 10 percent evaluation is warranted under Diagnostic 
Code 8000.  That having been noted, there is no evidence of 
active febrile encephalitis and no basis for a 100 percent 
evaluation under the same section.

Overall, the evidence supports a 10 percent evaluation, and 
not more, for the veteran's acute viral encephalitis.  To 
that extent, the appeal is granted.


ORDER

A 10 percent evaluation for acute viral encephalitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

